DETAILED ACTION
This office action response to the communication filed on 06/01/2021. 
Claims 1-30 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on December 17, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving; means for communicating; and means for scaling in claims 25, 27, and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Here, corresponding structure includes: For instance, specification in [0041], links the means-plus-function limitations to structure. However, more specifically, Fig. 2 and ¶ 0034, 0063-0064 disclose a UE's NTN timing offset module as receiving, the UE scales the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset. In addition, [0040], discloses the UE's controller or processor as implementing the various techniques, which understand as meaning that the UE's processor/controller implements the various disclosed modules and/or functions. Furthermore, the current claim 13 actually recites the structure requirements - a processor and memory, which perform the same functioning steps. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 13-14, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Patent Application Publication No. 20190090261), (“D1”, hereinafter). 
As per Claim 1, D1 discloses a method of wireless communication by a user equipment (UE) ([see, [0046, and Fig. 7, Communication apparatus 710 may be a part of an electronic apparatus, which may be a UE]), comprising: 
receiving at least one first time offset for scheduling non-terrestrial communications ([see, [0064, 0073-0074], and Fig. 8, step 810, a UE  receiving a first control signal, a first set of timing offsets of a transmission schedule for each of a plurality of types of UL transmissions]), 
wherein the at least one first time offset is configured according to at least one of a numerology or a bandwidth part (BWP) ([see, [0027, 0060, 0075], and Fig. 7-8, wherein the timing offset with a given set of conditions (e.g., Set 1 of conditions) such as a given numerology, size of the relevant BWP and the subband size configuration]); and 
communicating in accordance with the at least one first time offset ([see, [0069, and Fig. 8, step 860, the UL transmission to network apparatus according to the transmission schedule such that a first type of the UL transmission is performed with a value from the first set of timing offsets]). 
As per Claim 2, D1 discloses the method of claim 1, and D1 further discloses wherein the at least one first time offset is a single time offset that applies across all numerologies ([see, [0026], wherein the K.sub.min as the minimum PUSCH scheduling timing offset, ( i.e., single value timing offset) that applied on a given numerology, such as resource allocation and size of the relevant BWP, transport block size (TBS), coding rate, and so on]). 
As per Claim 13, D1 discloses an apparatus for wireless communications at a user equipment (UE) ([see, item 710, Fig. 7]), comprising: 
a processor ([see, item 712, Fig. 7]), memory coupled with the processor ([see, item 712 with item 714, Fig. 7]); and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus: 
to receive at least one first time offset for scheduling non-terrestrial communications ([see, [0064, 0073-0074], and Fig. 8, step 810, a UE  receiving a first control signal, a first set of timing offsets of a transmission schedule for each of a plurality of types of UL transmissions]), wherein the at least one first time offset is configured according to at least one of a numerology or a bandwidth part (BWP) ([see, [0027, 0060, 0075], and Fig. 7-8, wherein the timing offset with a given set of conditions (e.g., Set 1 of conditions) such as a given numerology, size of the relevant BWP and the subband size configuration]); and 
to communicate in accordance with the at least one first time offset ([see, [0069, and Fig. 8, step 860, the UL transmission to network apparatus according to the transmission schedule such that a first type of the UL transmission is performed with a value from the first set of timing offsets]).
As per Claim 14, D1 discloses the  apparatus of claim 13, and D1 further discloses wherein the at least one first time offset is a single time offset that applies across all numerologies ([see, [0026], wherein the K.sub.min as the minimum PUSCH scheduling timing offset, ( i.e., single value timing offset) that applied on a given numerology, such as resource allocation and size of the relevant BWP, transport block size (TBS), coding rate, and so on]).
 As per Claim 25, D1 discloses a user equipment (UE) for wireless communications ([see, item 710, Fig. 7]), comprising: 
means for receiving at least one first time offset for scheduling non-terrestrial communications ([see, [0064, 0073-0074], and Fig. 8, step 810, a UE  receiving a first control signal, a first set of timing offsets of a transmission schedule for each of a plurality of types of UL transmissions]), 
wherein the at least one first time offset is configured according to at least one of a numerology or a bandwidth part (BWP ([see, [0027, 0060, 0075], and Fig. 7-8, wherein the timing offset with a given set of conditions (e.g., Set 1 of conditions) such as a given numerology, size of the relevant BWP and the subband size configuration]); and 
means for communicating in accordance with the at least one first time offset ([see, [0069, and Fig. 8, step 860, the UL transmission to network apparatus according to the transmission schedule such that a first type of the UL transmission is performed with a value from the first set of timing offsets]). 
As per Claim 26, D1 discloses the UE of claim 25, and D1 further discloses  wherein the at least one first time offset is a single time offset that applies across all numerologies ([see, [0026], wherein the K.sub.min as the minimum PUSCH scheduling timing offset, ( i.e., single value timing offset) that applied on a given numerology, such as resource allocation and size of the relevant BWP, transport block size (TBS), coding rate, and so on]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 15-17, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 20190090261), (“D1”, hereinafter), in view of NORY et al. (U.S. Patent Application Publication No. 20220173878), (“D2”, hereinafter). 
As per Claim 3, D1 discloses the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a single time offset, and the method further comprises: 
scaling the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset; and 
communicating in accordance with the at least one first time offset by applying the scaled time offset.  
However, D2 discloses wherein the at least one first time offset comprises a single time offset ([see, [0021], a time offset, k disclosed]), and the method further comprises: 
scaling the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset ([see, [0155], the time offset k (the single time offset), is based on one or more of the a scaling factor that is determined based on a numerology of the first physical channel and a numerology of the second physical channel disclosed]); and 
communicating in accordance with the at least one first time offset by applying the scaled time offset ([see, [0194], a first time offset and a second time offset disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 4, D1 and D2 disclose the method of claim 3, and D1 appears to be silent to the instant claim, however D2 further discloses further comprising deriving the scaled time offset by applying at least one of a ceiling operation or a floor operation ([see, [0149], time offset k utilized ceil and floor operation disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 5, D1 discloses the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a first time offset specific to a first numerology and a second time offset specific to a second numerology.  
However, D2 discloses wherein the at least one first time offset comprises a first time offset specific to a first numerology and a second time offset specific to a second numerology ([see, [0024], the first time offset is based at least in part on a subcarrier spacing configuration of the second physical channel; and the second time offset is based at least in part on information related to a physical channel of a scheduling cell of the first serving cell for which the deactivation timer expires]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 15, D1 discloses the apparatus of claim 13, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset is a single time offset, and in which the processor causes the apparatus: 
to scale the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset; and 
to communicate in accordance with the at least one first time offset by applying the scaled time offset.   
However, D2 discloses wherein the at least one first time offset comprises a single time offset ([see, [0021], a time offset, k disclosed]), and the method further comprises: 
to scale the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset ([see, [0155], the time offset k (the single time offset), is based on one or more of the a scaling factor that is determined based on a numerology of the first physical channel and a numerology of the second physical channel disclosed]); and 
to communicate in accordance with the at least one first time offset by applying the scaled time offset ([see, [0194], a first time offset and a second time offset disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 16, D1 and D2 disclose the apparatus of claim 15, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the processor causes the apparatus to derive the scaled time offset by applying at least one of a ceiling operation or a floor operation ([see, [0149], time offset k utilized ceil and floor operation disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 17, D1 discloses the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a first time offset specific to a first numerology and a second time offset specific to a second numerology.  
However, D2 discloses wherein the at least one first time offset comprises a first time offset specific to a first numerology and a second time offset specific to a second numerology ([see, [0024], the first time offset is based at least in part on a subcarrier spacing configuration of the second physical channel; and the second time offset is based at least in part on information related to a physical channel of a scheduling cell of the first serving cell for which the deactivation timer expires]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 27, D1 discloses the UE of claim 25, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset is a single time offset, and the UE further comprises: 
means for scaling the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset; and 
means for communicating in accordance with the at least one first time offset by applying the scaled time offset.
However, D2 discloses wherein the at least one first time offset comprises a single time offset ([see, [0021], a time offset, k disclosed]), and the method further comprises: 
means for scaling the single time offset based on a current numerology configured for communications, in order to derive a scaled time offset ([see, [0155], the time offset k (the single time offset), is based on one or more of the a scaling factor that is determined based on a numerology of the first physical channel and a numerology of the second physical channel disclosed]); and 
means for communicating in accordance with the at least one first time offset by applying the scaled time offset ([see, [0194], a first time offset and a second time offset disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).
As per Claim 28, D1 discloses the UE of claim 25, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a first time offset specific to a first numerology and a second time offset specific to a second numerology.  
However, D2 discloses wherein the at least one first time offset comprises a first time offset specific to a first numerology and a second time offset specific to a second numerology ([see, [0024], the first time offset is based at least in part on a subcarrier spacing configuration of the second physical channel; and the second time offset is based at least in part on information related to a physical channel of a scheduling cell of the first serving cell for which the deactivation timer expires]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide different subcarrier spacing results multiple numerologies, and thus the activation procedure may work optimally, improving overall system performance (D2, ¶ [0061]).

Claims 6-8, 18-20, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 20190090261), (“D1”, hereinafter), in view of Zhou et al. (U.S. Patent Application Publication No. 2020/0314747), (“D3”, hereinafter). 
As per Claim 6, D1 discloses the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a first time offset specific to a first bandwidth part (BWP) and a second time offset specific to a second BWP.  
However, D3 discloses wherein the at least one first time offset comprises a first time offset specific to a first bandwidth part (BWP) and a second time offset specific to a second BWP ([see, [0353], The first time offset may be on a first bandwidth part associated with the first cell, and the second time offset may be on a second bandwidth part associated with the second cell]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 7, D1 discloses the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein communicating in accordance with the at least one first time offset comprises communicating in accordance with the at least one first time offset across a plurality of different bandwidth parts (BWPs) corresponding to common system information.  
However, D3 discloses wherein communicating in accordance with the at least one first time offset comprises communicating in accordance with the at least one first time offset across a plurality of different bandwidth parts (BWPs) corresponding to common system information  BWP ([see, [0350], a first time offset between a first downlink control channel associated with the DCI and the at least one PDSCH resource associated with the first cross-slot scheduling, wherein the first cross-slot scheduling may be on a first bandwidth part associated with the first cell and the second cross-slot scheduling may be on a second bandwidth part associated with the second cell]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 8, D1 discloses the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises at least one time offset associated with each component carrier from which the UE is receiving downlink data.  
However, D3 discloses wherein the at least one first time offset comprises at least one time offset associated with each component carrier from which the UE is receiving downlink data ([see, [0350], the wireless device may receive a first time offset between a first downlink control channel associated with the DCI and the at least one PDSCH resource associated with the first cross-slot scheduling]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 18, D1 discloses the apparatus of claim 13, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a first time offset specific to a first bandwidth part (BWP) and a second time offset specific to a second BWP.  
However, D3 discloses wherein the at least one first time offset comprises a first time offset specific to a first bandwidth part (BWP) and a second time offset specific to a second BWP ([see, [0353], The first time offset may be on a first bandwidth part associated with the first cell, and the second time offset may be on a second bandwidth part associated with the second cell]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 19, D1 discloses the apparatus of claim 13, and D1 doesn’t appear to explicitly disclose: wherein the processor causes the apparatus to communicate in accordance with the at least one first time offset across a plurality of different bandwidth parts (BWPs) corresponding to common system information.  
However, D3 discloses wherein the processor causes the apparatus to communicate in accordance with the at least one first time offset across a plurality of different bandwidth parts (BWPs) corresponding to common system information ([see, [0350], a first time offset between a first downlink control channel associated with the DCI and the at least one PDSCH resource associated with the first cross-slot scheduling, wherein the first cross-slot scheduling may be on a first bandwidth part associated with the first cell and the second cross-slot scheduling may be on a second bandwidth part associated with the second cell]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 20, D1 discloses the apparatus of claim 13, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises at least one time offset associated with each component carrier from which the UE is receiving downlink data.  
However, D3 discloses wherein the at least one first time offset comprises at least one time offset associated with each component carrier from which the UE is receiving downlink data ([see, [0350], the wireless device may receive a first time offset between a first downlink control channel associated with the DCI and the at least one PDSCH resource associated with the first cross-slot scheduling]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 29, D1 discloses the UE of claim 25, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset comprises a first time offset specific to a first bandwidth part (BWP) and a second time offset specific to a second BWP.  
However, D3 discloses wherein the at least one first time offset comprises a first time offset specific to a first bandwidth part (BWP) and a second time offset specific to a second BWP ([see, [0353], The first time offset may be on a first bandwidth part associated with the first cell, and the second time offset may be on a second bandwidth part associated with the second cell]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).
As per Claim 30, D1 discloses the UE of claim 25, and D1 doesn’t appear to explicitly disclose: wherein means for communicating in accordance with the at least one first time offset comprises means for communicating in accordance with the at least one first time offset across a plurality of different bandwidth parts (BWPs) corresponding to common system information.  
However, D3 discloses wherein means for communicating in accordance with the at least one first time offset comprises means for communicating in accordance with the at least one first time offset across a plurality of different bandwidth parts (BWPs) corresponding to common system information ([see, [0350], a first time offset between a first downlink control channel associated with the DCI and the at least one PDSCH resource associated with the first cross-slot scheduling, wherein the first cross-slot scheduling may be on a first bandwidth part associated with the first cell and the second cross-slot scheduling may be on a second bandwidth part associated with the second cell]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide different bandwidth part (BWP) results the wireless device may be able to achieve improved power savings (D3, ¶ [0004]).

Claims 9-12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 20190090261), (“D1”, hereinafter), in view of Zhou et al. (U.S. Patent Application Publication No. 2020/0314747), (“D3”, hereinafter), and further in view of Hosseini et al. (U.S. Patent Application Publication No. 2018/0160440), (“D4”, hereinafter). 
As per Claim 9, D1 and D3 disclose the method of claim 8, and D1 doesn’t appear to explicitly disclose: further comprising determining a timing for uplink transmission on an uplink component carrier based on the at least one time offset associated with a primary downlink component carrier.
However, D4 discloses further comprising determining a timing for uplink transmission on an uplink component carrier based on the at least one time offset associated with a primary downlink component carrier ([see, [0062-0063], and Fig. 5B, a base station and a UE may be configured to use a first set of timing parameters for uplink and downlink transmissions when Tdiff is less than or equal to Tmax, wherein the total time difference (Tdiff), depends on the downlink timings and the uplink timings for different CCs]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing parameters for uplink and downlink transmissions results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).
As per Claim 10, D1 and D3 disclose the method of claim 8, and D1 doesn’t appear to explicitly disclose: further comprising determining a timing for uplink transmission on an uplink component carrier based on a maximum time offset across all aggregated downlink component carriers.
However, D4 discloses further comprising determining a timing for uplink transmission on an uplink component carrier based on a maximum time offset across all aggregated downlink component carriers ([see, [0007], wherein the a maximum TA value of the two or more CCs, a timing mismatch value associated with the CCs. Furthermore, on [0063], the total time difference, Tdiff, depends on the downlink transmission timings and the uplink transmission timings for different CCs, in relation to a maximum time misalignment between the TAGs]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing parameters for uplink and downlink transmissions results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).
As per Claim 11, D1, D3 and D4 disclose the method of claim 10, and D1 appears to be silent to the instant claim, however D4 further discloses wherein the maximum time offset comprises a maximum time offset for each numerology (i.e., UL and DL resource allocation) ([see, [0057, 0060], and Fig. 3, wherein the a base station schedule UEs based on the total time difference, the total time difference Tdiff (the effective TA value) evaluated includes TA value across cells, such the UL communication and the DL communication should be less than or equal to the maximum TA threshold value]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing parameters for uplink and downlink transmissions results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).
As per Claim 12, D1 and D3 disclose the method of claim 8, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset associated with each component carrier ([see, [0007], wherein the a maximum TA value of the two or more CCs, a timing mismatch value associated with the CCs]) comprises at least one of a scaled time offset, a numerology agnostic time offset, a bandwidth part specific time offset, or a numerology specific time offset ([see, [0057, 0060], and Fig. 3, the total time difference Tdiff (the effective TA value) evaluated includes TA value across cells, such the UL communication and the DL communication should be less than or equal to the maximum TA threshold value disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide TA value across cells results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).
As per Claim 21, D1 and D3 disclose the apparatus of claim 20, and D1 doesn’t appear to explicitly disclose: wherein the processor causes the apparatus to determine a timing for uplink transmission on an uplink component carrier based on the at least one time offset associated with a primary downlink component carrier.
However, D4 discloses wherein the processor causes the apparatus to determine a timing for uplink transmission on an uplink component carrier based on the at least one time offset associated with a primary downlink component carrier ([see, [0062-0063], and Fig. 5B, a base station and a UE may be configured to use a first set of timing parameters for uplink and downlink transmissions when Tdiff is less than or equal to Tmax, wherein the total time difference (Tdiff), depends on the downlink timings and the uplink timings for different CCs]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing parameters for uplink and downlink transmissions results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]). 
As per Claim 22, D1 and D3 disclose the apparatus of claim 20, and D1 doesn’t appear to explicitly disclose: wherein the processor causes the apparatus to determine a timing for uplink transmission on an uplink component carrier based on a maximum time offset across all aggregated downlink component carriers.
However, D4 discloses wherein the processor causes the apparatus to determine a timing for uplink transmission on an uplink component carrier based on a maximum time offset across all aggregated downlink component carriers ([see, [0007], wherein the a maximum TA value of the two or more CCs, a timing mismatch value associated with the CCs. Furthermore, on [0063], the total time difference, Tdiff, depends on the downlink transmission timings and the uplink transmission timings for different CCs, in relation to a maximum time misalignment between the TAGs]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing parameters for uplink and downlink transmissions results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).
As per Claim 23, D1, D3 and D4 disclose the apparatus of claim 22, and D1 appears to be silent to the instant claim, however D4 further discloses wherein the maximum time offset comprises a maximum time offset for each numerology (i.e., UL and DL resource allocation) ([see, [0057, 0060], and Fig. 3, wherein the a base station schedule UEs based on the total time difference, the total time difference Tdiff (the effective TA value) evaluated includes TA value across cells, such the UL communication and the DL communication should be less than or equal to the maximum TA threshold value]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide timing parameters for uplink and downlink transmissions results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).
As per Claim 24, D1 and D3 disclose the apparatus of claim 20, and D1 doesn’t appear to explicitly disclose: wherein the at least one first time offset associated with each component carrier ([see, [0007], wherein the a maximum TA value of the two or more CCs, a timing mismatch value associated with the CCs]) comprises at least one of a scaled time offset, a numerology agnostic time offset, a bandwidth part specific time offset, or a numerology specific time offset ([see, [0057, 0060], and Fig. 3, the total time difference Tdiff (the effective TA value) evaluated includes TA value across cells, such the UL communication and the DL communication should be less than or equal to the maximum TA threshold value disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide TA value across cells results improve spectral efficiency that for better integrate with other open standards (D4, ¶ [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU D BELETE/
Examiner, Art Unit 2468